Exhibit 10.5

 

Picture [ex-10d5g001.jpg]

 

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Fax: (212) 525-5517

 

 

 

From:

HSBC Bank USA, National Association

452 Fifth Avenue, New York, NY 10018

 

To:

Advanced Energy Industries, Inc.

 

 

 

 

Date

: 07 April 2020

 

 

Our Reference

: 4762820N

 

RATE SWAP TRANSACTION CONFIRMATION

 

Dear Sir or Madam,

The purpose of this agreement (this "Confirmation") is to confirm the terms and
conditions of the Swap Transaction entered into between us on the Trade Date
specified below.

This Confirmation constitutes a "Confirmation" as referred to in the ISDA Master
Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
"Definitions") are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

This Confirmation supplements, forms part of and is subject to the ISDA 2002
Master Agreement dated as of April 2, 2020, as amended and supplemented from
time to time (the "Agreement"), between HSBC Bank USA, National Association
("Party A") and Advanced Energy Industries, Inc. ("Party B"). All provisions
contained in or incorporated by reference in the Agreement govern this
Confirmation except as expressly modified below.

 

The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:

 

 

 

Trade Date

:  06 April 2020

 

 

Effective Date

:  08 April 2020

 

 

Termination Date

: 10 September 2024,  subject to adjustment in accordance with Modified
Following Business Day Convention

 

 

Fixed Amount

 

 

 

Fixed Rate Payer

: Party B

 





 

 

RESTRICTED

4762820N         

 




 

Fixed Rate Payer Notional Amount

: As set forth in Exhibit I, which is attached hereto and incorporated by
reference into this Confirmation

 

 

Fixed Rate Initial Calculation Period

: Commencing from the Effective Date till 30 April 2020

 

 

Fixed Rate Payer Payment Dates

: The last day of each month, commencing on 30 April 2020 and ending on the
Termination Date, subject to adjustment in accordance with Modified Following
Business Day Convention.

 

 

Fixed Rate

: 0.498%

 

 

Fixed Rate Payer Fixed Rate Day

 

Count Fraction

: Actual/360

 

 

Business Days

: New York and London

 

 

Floating Amounts

 

 

 

Floating Rate Payer

: Party A

 

 

Floating Rate Payer Notional Amount

: As set forth in Exhibit I, which is attached hereto and incorporated by
reference into this Confirmation

 

 

Floating Rate Payer Payment Dates

: The last day of each month, commencing on 30 April 2020 and ending on the
Termination Date, subject to adjustment in accordance with Modified Following
Business Day Convention.

 

 

Floating Rate Initial Calculation Period

: Commencing from the Effective Date till 30 April 2020

 

 

Floating Rate for initial Calculation

 

Period (excluding Spread)

: 0.92125%

 

 

Relevant Rate:

: USD-LIBOR-BBA

 

 

Designated Maturity

: 1 month

 

 

Spread

: None

 

 

Reset Dates

: The first day of each Calculation Period

 

 

Floating Rate Payer Day Count Fraction

: Actual/360

 

 

Compounding

: Inapplicable

 

 

Business Days

: New York and London

 

 

 

 

Calculation Agent

: Party A or as otherwise specified in the Agreement

 





 

 

RESTRICTED

4762820N         

 




 

Office(s):

 

The office of Party A for the Swap Transaction is New York

 

 

Account Details:

 

In USD

 

HSBC Bank USA, National Association

: As per Standard Settlement Instruction, or as otherwise advised separately.

 

 

Advanced Energy Industries, Inc.

: As per Standard Settlement Instruction, or as otherwise advised separately.

 

 

Please confirm that the forgoing correctly sets forth the terms of our agreement
by having an authorized officer sign this Confirmation and return it via email
to:

HSBC Bank USA, National Association

Swap Documentation

Attention: Derivative Confirmations

Email : ratesdocumentation@hsbc.com

Please direct all settlement inquiries to:

HSBC Bank USA, National Association

Derivative Settlements

Attention: Derivative Settlements

Telephone: +44 (0)207 088 2551

Email : ird.settlements.us@hsbc.com

 

 

The Parties acknowledge, that this Confirmation has been executed by HSBC Bank
USA, National Association by means of a computer-based system and that such
execution shall have the same legal effect as if a signature had been manually
written on such Confirmation and that each such Confirmation shall be deemed to
have been signed by HSBC Bank USA, National Association for the purposes of any
statute or rule of law that requires such Confirmation to be signed. The Parties
acknowledge that in any legal proceedings relating to this Confirmation, each
party expressly waives any right to raise any defense or waiver of liability
based upon the execution of this Confirmation by HSBC Bank USA, National
Association by means of an electronically-produced signature or signatures.

 





 

 

RESTRICTED

4762820N         

 




 

 

 

HSBC Bank USA, National Association

 

 

By:

/s/ Gitu Abraham

Name:

Gitu Abraham

Title:

Assistant Vice President

 

#40969A

 

 

 

 

Advanced Energy Industries, Inc.

 

 

By:

/s/ Chris Hanson

Name:

Chris Hanson

Title:

VP Treasurer

 





 

 

RESTRICTED

4762820N         

 




 

EXHIBIT I

 

For the Calculation Periods

Notional Amount (USD)

From and Including*

To but Excluding*

The Effective Date

30-Apr-20

143,171,875

30-Apr-20

29-May-20

143,171,875

29-May-20

30-Jun-20

143,171,875

30-Jun-20

31-Jul-20

140,984,375

31-Jul-20

28-Aug-20

140,984,375

28-Aug-20

30-Sep-20

140,984,375

30-Sep-20

31-Oct-20

138,796,875

31-Oct-20

30-Nov-20

138,796,875

30-Nov-20

31-Dec-20

138,796,875

31-Dec-20

29-Jan-21

136,609,375

29-Jan-21

26-Feb-21

136,609,375

26-Feb-21

31-Mar-21

136,609,375

31-Mar-21

30-Apr-21

134,421,875

30-Apr-21

28-May-21

134,421,875

28-May-21

30-Jun-21

134,421,875

30-Jun-21

30-Jul-21

132,234,375

30-Jul-21

31-Aug-21

132,234,375

31-Aug-21

30-Sep-21

132,234,375

30-Sep-21

29-Oct-21

130,046,875

29-Oct-21

30-Nov-21

130,046,875

30-Nov-21

31-Dec-21

130,046,875

31-Dec-21

31-Jan-22

127,859,375

31-Jan-22

28-Feb-22

127,859,375

28-Feb-22

31-Mar-22

127,859,375

31-Mar-22

29-Apr-22

125,671,875

29-Apr-22

31-May-22

125,671,875

31-May-22

30-Jun-22

125,671,875

30-Jun-22

29-Jul-22

123,484,375





 

 

RESTRICTED

4762820N         

 




 

 

 

 

29-Jul-22

31-Aug-22

123,484,375

31-Aug-22

30-Sep-22

123,484,375

30-Sep-22

31-Oct-22

121,296,875

31-Oct-22

30-Nov-22

121,296,875

30-Nov-22

30-Dec-22

121,296,875

30-Dec-22

31-Jan-23

119,109,375

31-Jan-23

28-Feb-23

119,109,375

28-Feb-23

31-Mar-23

119,109,375

31-Mar-23

28-Apr-23

116,921,875

28-Apr-23

31-May-23

116,921,875

31-May-23

30-Jun-23

116,921,875

30-Jun-23

31-Jul-23

114,734,375

31-Jul-23

31-Aug-23

114,734,375

31-Aug-23

29-Sep-23

114,734,375

29-Sep-23

31-Oct-23

112,546,875

31-Oct-23

30-Nov-23

112,546,875

30-Nov-23

29-Dec-23

112,546,875

29-Dec-23

31-Jan-24

110,359,375

31-Jan-24

29-Feb-24

110,359,375

29-Feb-24

28-Mar-24

110,359,375

28-Mar-24

30-Apr-24

108,171,875

30-Apr-24

31-May-24

108,171,875

31-May-24

28-Jun-24

108,171,875

28-Jun-24

31-Jul-24

105,984,375

31-Jul-24

30-Aug-24

105,984,375

30-Aug-24

The Termination Date

105,984,375

 

 

* All dates listed above, with the exception of the Effective Date, are subject
to adjustment in accordance with the Modified Following Business Day Convention.

 

 

 

 

RESTRICTED

4762820N         

 

